ACCEPTED
                                                                   06-17-00179-CR
                                                         SIXTH COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                                                                1/30/2018 10:49 AM
                                                                  DEBBIE AUTREY
                                                                            CLERK


             No. 06-17-00179-CR
                                                   FILED IN
                                            6th COURT OF APPEALS
               IN THE                         TEXARKANA, TEXAS
                                            1/30/2018 10:49:10 AM
          COURT OF APPEALS                       DEBBIE AUTREY
              OF THE                                 Clerk

  SIXTH SUPREME JUDICIAL DISTRICT


    CORY DON CROSBY
                     Appellant
                          v.

       STATE OF TEXAS
                      Appellee

   APPEAL FROM THE 52ND JUDICIAL DISTRICT COURT
            OF CORYELL COUNTY, TEXAS
        TRIAL COURT CAUSE NUMBER: 23730


   STATE’S FIRST MOTION FOR
EXTENSION OF TIME TO FILE BRIEF
              CHARLES KARAKASHIAN, JR.
              SPECIAL PROSECUTOR
                52ND JUDICIAL DISTRICT
                STATE BAR NO. 11095700
                      P.O. Box 929
                 Gatesville, Texas 76528
                     (254) 865-5911
               (254) 865-5147 – Facsimile
             E-Mail: ckarakashian@aol.com
                    January 30, 2018
           MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Comes now, the State of Texas, by and through her Special Prosecutor for the

52nd Judicial District, and requests that this Honorable Court extend the time to file

a brief for the State, pursuant to Tex. R. App. P. 10.5 and this court’s own local rules

and in support hereof would show the Court as follows:

                                           I

      The State’s brief is currently due on February 1, 2018. Appellant’s brief was

filed on January 2, 2018.

                                           II

      I was appointed as a special prosecutor on a part time basis to handle the

appellate duties in this office. I was also appointed special prosecutor to represent

the State of Texas and handle appeals for the 21st Judicial District Attorney’s Office.

      I am an adjunct professor of criminal justice and I am currently teaching

spring classes at Hill College and Central Texas College. I also teach in the

McClennan Community College’s Police Academy. I just completed a twenty-hour

course of instruction in the Texas Code of Criminal Procedure last week.

      I am diligently working on completing the State’s brief in Dickson v. State,

No. 10-17-00257-CR. The State’s brief is due on February 15, 2018 in the Tenth
Court of Appeals. I have had one previous extension in this case as it was originally

due on January 16 and I need to file the State’s brief by February 15th. I recently

completed and filed the State’s brief in Layfield v. State, No. 10-17-00164-CR in the

Tenth Court of Appeals on January 15, 2018.

      I also filed the State’s Motion to Dismiss and State’s brief in Fielder v. State,

Nos. 01-17-00121 CR, 01-17-00122-CR, & 01-17-00123-CR in the First Court of

Appeals on January 4, 2018. Additionally, I prepare responses and proposed findings

on post-conviction writs.

                                            II

      The State seeks a thirty (30) day extension of time in which to file its brief.

                                           III

      The undersigned special prosecutor has been able to obtain the record, but I

have not had time to review it or adequately research the issues involved and file a

brief. The additional time requested is not sought for delay but will be of genuine

assistance to the State in preparing its brief.

      The State has not requested a previous extension in this matter.



                                       PRAYER


      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully
requests that the deadline to file the brief be extended thirty (30) days to March 2,

2018.



                                       Respectfully submitted,

                                       /s/ Charles Karakashian, Jr.
                                       Charles Karakashian Jr.
                                       Special Prosecutor,
                                       52nd Judicial District Attorney’s Office
                                       P. O. Box 919
                                       Gatesville, TX 76528
                                       254-865-5911, ext 2267
                                       254-865-5147 (fax)
                                       State Bar No. 11095700


                               Certificate of Service

        I, Charles Karakashian Jr., hereby certify by my signature below that on

January 30, 2018, the foregoing Motion for Extension of Time to File Brief was e-

mailed to Counsel for Appellant, Mr. Stan Schwieger, attorney of record for

Appellant, by electronic mail through the required e-filing service at

wacocrimatty@yahoo.com.

                                       /s/ Charles Karakashian, Jr.
                                       Charles Karakashian Jr.
                                       Special Prosecutor